IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


L.L.L.,

                Appellant,

 v.                                                       Case No. 5D16-2409

AGENCY FOR HEALTH CARE
ADMINISTRATION,

                Appellee.

________________________________/

Opinion filed March 24, 2017

Administrative Appeal from the
Agency       for  Health  Care
Administration.

L.L.L., Daytona Beach, pro se.

Andrew T. Sheeran and Tracy C. George,
of the Agency for Health Care
Administration, Tallahassee, for Appellee.



                               ON CONCESSION OF ERROR

PER CURIAM.

          The appellant appeals an administrative Final Order of the Department of Children

and Families, Office of Appeal Hearings, upholding his Medicaid health plan’s denial of

prior authorization for dental care.
      The appellee, the Florida Agency for Health Care Administration, concedes in its

brief that “[a] due process violation occurred because the Hearing Officer was provided

and relied upon an inapplicable policy and [the appellant] was not given an opportunity to

examine or rebut the legal authority provided to the Hearing Officer.” The appellee also

concedes that “the case should be remanded to reopen the fair hearing to give the parties

an opportunity to present evidence and argument in rebuttal and for the Hearing Officer

to make a determination based on the applicable policy.” We agree. Accordingly, we

reverse the order under review and remand for another hearing.


      REVERSED and REMANDED.



SAWAYA, PALMER and TORPY, JJ., concur.




                                            2